IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

                    TANYA L. COOPER v. VIRGINIA A. EVERETT

                       Appeal from the Circuit Court for Shelby County
                         No. CT00357409      James F. Russell, Judge




                     No. W2013-02865-COA-R3-CV - Filed May 28, 2014


       Because the order appealed is not a final judgment, this Court lacks jurisdiction to
hear this matter. Thus, the appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. S TEVEN S TAFFORD, J., H OLLY M. K IRBY, J., and A LAN E. H IGHERS, P.J.W.S.

Tanya L. Cooper, Memphis, Tennessee, self-represented appellant.

Bradley Wayne Eskins, Memphis, Tennessee, for the appellee, Virginia A. Everett.

                                   MEMORANDUM OPINION 1

       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the following: 1) “Motion for New Trial, or for Judgment Non Obstante
Verdictor or by Additure” filed in the trial court by Plaintiff/Appellant Tanya L. Cooper by
and through her counsel of record William E. Friedman on October 30, 2013; 2) “Motion
for New Trial, or for Judgement (sic) Non Obstante Verdictor” filed in the trial court by


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
Plaintiff/Appellant Tanya L. Cooper as a self-represented party on November 6, 2013; and,
3) “Motion for New Trial, or for Judgement (sic) Non Obstante Verdictor” filed in the trial
court by Plaintiff/Appellant Tanya L. Cooper as a self-represented party on November 20,
2013. Moreover, we could find no order in the record relieving attorney William E.
Friedman as counsel of record in the trial court for Plaintiff/Appellant Tanya L. Cooper who
is now proceeding as a self-represented party in this appeal.

       Consequently, the Court entered an Order on April 16, 2014, directing Appellant to
obtain entry of a final judgment in the trial court within ten (10) days of the entry of that
Order or else show cause why this appeal should not be dismissed for lack of a final
judgment within fifteen (15) days from the entry of that Order. Appellant filed a response
to our Order on May 6, 2014. Appellee Virginia A. Everett then filed a reply to Appellant’s
response on May 16, 2014. Both parties state that the motions referenced above are still
pending in the trial court.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990). Clearly, the order
appealed in this matter is not a final judgment and therefore, this Court lacks jurisdiction to
hear this appeal. Consequently, this appeal must be dismissed.

                                         Conclusion

        Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request
of either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Tanya L. Cooper, for which execution may
issue if necessary.

                                           PER CURIAM